                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

David Roberts, III,                 )
                                    )                Civil Action No.: 0:18-cv-02426-JMC
                      Plaintiff,    )
                                    )
       v.                           )                                ORDER
                                    )
                                    )
Auto Pro’s Sales of Rock Hill Inc., )
                                    )
                      Defendant.    )
____________________________________)

       This matter is before the court for review of Plaintiff David Roberts, III (“Roberts”) Motion

to Compel filed on February 11, 2019. (ECF No. 24.) Roberts alleges that Defendant Auto Pro’s

Sales of Rock Hill Inc. (“Auto Pro’s Sales”) has failed to provide any response to his discovery

requests. (Id. at 1.) To date, Auto Pro’s Sales has not provided any responsive pleading to Roberts’

Motion to Compel (ECF No. 24).

        Because Roberts’ Motion is unopposed and Auto Pro’s Sales has not communicated with

Roberts or the court, the court GRANTS Roberts’ Motion to Compel (ECF No. 24) and ORDERS

Auto Pro’s Sales to provide answers to Roberts’ discovery requests by March 27, 2019, at 5:00

p.m.

       IT IS SO ORDERED.




                                                     United States District Judge
March 13, 2019
Columbia, South Carolina
